 
EXHIBIT 10.1


NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED (A) EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS, OR (B)
UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.  NOTWITHSTANDING THE
FOREGOING, SUCH SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.
 
OPHTHALMIC IMAGING SYSTEMS
 
WARRANT
 
Warrant No. 102 Dated:  May 25, 2010
 
Ophthalmic Imaging Systems, a California corporation (the “Company”), hereby
certifies that, for value received, U.M. Accelmed, Limited Partnership or its
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of 1,193,696 shares of common stock, no par value (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $1.00 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), at any time
and on or after the Initial Exercise Date (as defined below) and through and
including the date that is 36 (thirty-six) months from the Closing Date  (being
June 23, 2012) (the “Expiration Date”), subject to the following terms and
conditions. This Warrant (this “Warrant”) was issued pursuant to that certain
Purchase Agreement, dated as of June 24, 2009, by and among the Company and the
Holder (the “Purchase Agreement”).
 
1.           Definitions.  In addition to the terms defined below and elsewhere
in this Warrant, capitalized terms that are not otherwise defined herein have
the meanings given to such terms in the Purchase Agreement.
 
“Initial Exercise Date” shall mean the date that any of the following occurs:
(i) the date that the Company consummates a merger with and into another
corporation or the date the Company consummates a sale, transfer or other
disposition of all or substantially all of its assets, (ii) the date that the
average closing price per share of the Company’s Common Stock on the


 
1

--------------------------------------------------------------------------------

 


OTC Bulletin Board (or wherever the Common Stock is listed or quoted for trading
on the date in question) for 10 consecutive Trading Days exceeds $2.00; (iii)
the date the Company’s Board  of Directors offers a transaction pursuant to
which the Company will raise at least $1,500,000 in capital raising transaction
with persons who are shareholders of MediVision Medical Imaging Ltd., the parent
entity of the Company, on the date hereof; and (iv) March 23, 2012.
 
2.           Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.
 
3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified in the Purchase Agreement.  Upon any
such registration of transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder.  The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
 
4.           Exercise and Duration of Warrants.
 
(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Initial Exercise Date and including
the Expiration Date.  At 6:30 P.M., New York City time on the Expiration Date,
the portion of this Warrant not exercised prior thereto shall be and become void
and of no value.
 
(b)           A Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice), and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.”  The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder.  Execution and delivery of the Exercise
Notice shall have the same effect as cancellation of the original Warrant and
issuance of a New Warrant evidencing the right to purchase the remaining number
of Warrant Shares.
 
5.           Delivery of Warrant Shares.
 
(a)           Upon exercise of this Warrant, the Company shall promptly issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise, free of restrictive legends
unless a legend is required to be placed on the certificate
 


 
2

--------------------------------------------------------------------------------

 


pursuant to the Purchase Agreement.  The Holder, or any Person so designated by
the Holder to receive Warrant Shares, shall be deemed to have become the holder
of record of such Warrant Shares as of the Exercise Date.  The Company shall,
upon the written request of the Holder and provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, use its commercially reasonable efforts, to credit such
aggregate number of Warrant Shares to which the Holder is entitled pursuant to
such exercise to the Holder's or its designee's balance account with DTC through
its Deposit Withdrawal Agent Commission system (“DWAC”); provided, that the
Holder provides the Company the reasonably necessary details to effect the
foregoing DWAC delivery.
 
(b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
 
(c)           If within three Trading Days after the Company's receipt of an
Exercise Notice the Company shall fail to issue and deliver a certificate to the
Holder and register the shares of Common Stock issuable pursuant to the Exercise
Notice on the Company's share register or credit the Holder's balance account
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon such exercise, and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of shares of Common Stock
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three Trading Days after
the Holder's request and in the Holder's discretion, either (i) pay cash to the
Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company's obligation to deliver such
certificate (and to issue such shares of Common Stock) or credit such Holder's
balance account with DTC shall terminate, or (ii) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such shares
of Common Stock or credit such Holder's balance account with DTC and pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Bid Price on the date of exercise.  For purposes of this Warrant, “Closing Bid
Price” shall mean, for any security as of any date, the last closing bid price
for such security on the Trading Market, as reported by the Bloomberg Financial
Markets (“Bloomberg”), or, if the Trading Market begins to operate on an
extended hours basis and does not designate the closing bid price, then the last
bid price of such security prior to 4:00:00 p.m., New York Time, as reported by
Bloomberg, or, if the Trading Market is not the principal securities exchange or
trading market for such security, the last closing bid price or last trade
price, respectively, of such security on the Eligible Market where such security
is listed or traded as reported by Bloomberg, or if the foregoing do not apply,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Closing Bid Price cannot
be calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder.  “Principal Market”
means the OTC Bulletin Board® or, at any time that the Common Stock is not
quoted on the OTC Bulletin Board, the Eligible Market on which the Common Stock
is listed
 


 
3

--------------------------------------------------------------------------------

 


or quoted for trade.  “Eligible Market” means the Principal Market, the American
Stock Exchange, The New York Stock Exchange, Inc., The NASDAQ Capital Market,
The NASDAQ Global Market or The NASDAQ Global Select Market.
 
(d)           The Company's obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant
Shares.  Nothing herein shall limit a Holder's right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company's failure to timely deliver certificates representing
shares of Common Stock upon exercise of this Warrant  as required pursuant to
the terms hereof.
 
6.           Charges, Taxes and Expenses.  Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.  Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.  If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.
 
8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 9, if any).  The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable
 


 
4

--------------------------------------------------------------------------------

 


Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable.  The Company will take all
such action as may be necessary to assure that such shares of Common Stock may
be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed.
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock (which for the avoidance of doubt, shall not include
shares of Common Stock issued by the Company pursuant to this Warrant), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
(b)           Fundamental Transactions.  If any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected (each a “Fundamental Transaction”), then, as a condition of such
Fundamental Transaction, lawful and adequate provision shall be made whereby the
Holder shall thereafter have the right to purchase and receive upon the basis
and upon the terms and conditions herein specified and in lieu of the Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, such
shares of stock, securities or assets as would have been issuable or payable
with respect to or in exchange for a number of Warrant Shares equal to the
number of Warrant Shares immediately theretofore issuable upon exercise of the
Warrant, had such Fundamental Transaction not taken place, and in any such case
appropriate provision shall be made with respect to the rights and interests of
the Holder to the end that the provisions hereof (including, without
limitations, provision for adjustment of the Exercise Price) shall thereafter be
applicable, as nearly equivalent as may be practicable in relation to any shares
of stock, securities or properties thereafter deliverable upon the exercise
hereof. The Company shall not effect any such Fundamental Transaction unless
prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume, by written instrument
executed and delivered to the Company (a copy of which shall be delivered to the
Holder), the obligation to deliver to the holder of the Warrant such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holder may be entitled to purchase
 


 
5

--------------------------------------------------------------------------------

 


and the other obligations under this Warrant. The provisions of this paragraph
(b) shall similarly apply to successive Fundamental Transactions.
 
(c)           Subsequent Equity Sales.  If the Company at any time while this
Warrant is outstanding, shall sell or grant any option to purchase, or sell or
grant any right to reprice, or otherwise issue any Common Stock or Common Stock
Equivalents (as defined below) entitling any person to acquire shares of Common
Stock, at an effective price per share less than $1.00 per share of Common Stock
(each such issuance, a “Dilutive Issuance”) (if the holder of the Common Stock
or Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than $1.00 per
share of Common Stock, such issuance shall be deemed to have occurred for less
than $1.00 per share of Common Stock on such date of the Dilutive Issuance),
then if such Dilutive Issuance shall occur, the Exercise Price shall be reduced
to be equal to the product of (A) the Exercise Price in effect immediately prior
to such Dilutive Issuance and (B) the quotient determined by dividing (1) the
sum of (I) the product derived by multiplying the Exercise Price in effect
immediately prior to such Dilutive Issuance and the number of outstanding shares
of Common Stock immediately prior to such Dilutive Issuance plus (II) the
consideration, if any, received by the Company upon such Dilutive Issuance, by
(2) the product derived by multiplying (I) the Exercise Price in effect
immediately prior to such Dilutive Issuance by (II) the number of shares of
Common Stock outstanding immediately after such Dilutive Issuance.
 
The following formula illustrates the foregoing:
 
NP = OP x (OP x CS + C) / (OP x CSA)
 
WHERE
 
NP = the adjusted Exercise Price (after the Dilutive Issuance)
 
OP = Exercise Price in effect immediately prior to such Dilutive Issuance
 
CS = the number of outstanding shares of Common Stock immediately prior to such
Dilutive Issuance


C = the consideration, if any, received by the Company upon such Dilutive
Issuance


CSA = the number of outstanding shares of Common Stock immediately after such
Dilutive Issuance


Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 9(c) in respect of an Exempt Issuance.  For purposes of this
Warrant: “Common Stock Equivalents” shall mean securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly, shares
of Common Stock, or Preferred Stock; and “Exempt Issuance” shall mean the
issuance of: (a) shares of Common Stock or Common Stock
 


 
6

--------------------------------------------------------------------------------

 


Equivalents to employees, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose by the Board of Directors or
a majority of the members of a committee established for such purpose by the
Board of Directors; (b) securities upon the exercise of this Warrant (and any
other securities issued pursuant to the Purchase Agreement) and/or the exercise
or conversion of Common Stock Equivalents issued and outstanding on the date of
this Warrant (as set forth in Schedule 4.3(i) of the Purchase Agreement);
provided, that such securities have not been amended since the date of this
Warrant to increase the number of such securities or to decrease the exercise,
exchange or conversion price of such securities; or (c) securities issued in
connection with any stock split, stock dividend, recapitalization or similar
transaction by the Company.
 
(d)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to Section 9(a), the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be adjusted
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased or decreased number of Warrant Shares, as
applicable, shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.
 
(e)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
(f)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Transfer Agent.
 
(g)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least ten calendar
days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.
 


 
7

--------------------------------------------------------------------------------

 


10.           Payment of Exercise Price.  The Holder shall pay the Exercise
Price (i) in cash in immediately available funds or (ii) through a “cashless
exercise,” in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:
 

 
X = Y [(A-B)/A]
where:
   
X = the number of Warrant Shares to be issued to the Holder.
     
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
     
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
     
B = the Exercise Price.



Notwithstanding anything in this Warrant to the contrary, the Holder may only
exercise this Warrant through a cashless exercise if no Registration Statement
(as defined in the Purchase Agreement) is effective for more than 30 consecutive
days that covers the Warrant Shares issuable upon the exercise of this Warrant.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.
 
11.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section, be issuable upon exercise of this Warrant, the number of Warrant
Shares to be issued will be rounded up to the nearest whole share.
 
12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in the Purchase Agreement prior to 6:30 p.m.
(New York City time) on a Trading Day, (ii) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.  The address for such notices or
communications shall be as set forth in the Purchase Agreement with respect to
the Company and, with respect to the Holder, the Holder’s last address as shown
on the Warrant Register.
 


 
8

--------------------------------------------------------------------------------

 


13.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 10 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
14.           Investment Intent; Limited Transferability.
 
(a)           If, at the time of the surrender of this Warrant in connection
with any transfer of this Warrant, this Warrant shall not be registered pursuant
to an effective registration statement under the Securities Act and under
applicable state securities or blue sky laws, the Company may require, as a
condition of allowing such transfer (i) that the Holder furnish to the Company a
legal opinion of counsel to the Holder to such effect, the substance of which
shall be reasonably acceptable to the Company and (ii) that the holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company representing that they are acquiring such
Warrant Shares for investment purposes and that they are an accredited investor
as defined in Rule 501(a) under the Securities Act.  The Holder understands that
it must bear the economic risk of its investment in this Warrant and any
securities obtainable upon exercise of this Warrant for an indefinite period of
time, as this Warrant and such securities have not been registered under Federal
or state securities or blue sky laws.
 
(b)           The Holder represents that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of this Warrant or the exercise of the Warrant and the finance operations and
business of the Company; and (ii) the opportunity to request such additional
information which the Company possesses or can acquire without unreasonable
effort or expense.  Nothing contained in this Section 14(b) shall alter, amend
or change the Holder’s reliance on the representations, covenants or warranties
contained herein.
 
(c)           The Holder represents that it is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act and that it is
acquiring the Warrants for its own account and not with a present view to, or
for sale in connection with, any distribution thereof in violation of the
registration requirements of the Securities Act, without prejudice, however, to
such Holder’s right, subject to the provisions of this Warrant, at all times to
sell or otherwise dispose of all or any part of the Warrant and Warrant Shares.
 
(d)           The Holder represents that it, either by reason of such Holder’s
business or financial experience or the business or financial experience of its
professional advisors (who are unaffiliated with and who are not compensated by
the Company or any affiliate, finder or selling agent of the Company, directly
or indirectly), has such sophistication, knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment in the Company and the capacity to protect such Holder’s interests in
connection with the transactions contemplated by this Warrant and the Purchase
Agreement.
 


 
9

--------------------------------------------------------------------------------

 


(e)           The Holder represents that it has the ability to bear the economic
risks of its investment for an indefinite period of time and could afford a
complete loss of its investment.
 
(f)           The Holder agrees and acknowledges that the representations made
by the Holder in this Section 14 are conditions to the exercise of this Warrant.
 
15.           Miscellaneous.
 
(a)           Subject to the restrictions on transfer set forth on the first
page hereof, this Warrant may be assigned by the Holder.  This Warrant may not
be assigned by the Company except to a successor in the event of a Fundamental
Transaction (subject to the provisions of Section 9(b) hereof).  This Warrant
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns.  Subject to the preceding sentence, nothing
in this Warrant shall be construed to give to any Person other than the Company
and the Holder any legal or equitable right, remedy or cause of action under
this Warrant.  This Warrant may be amended only in writing signed by the Company
and the Holder and their successors and assigns.
 
(b)           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment.  Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 
(c)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the laws of the State of California.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the city of Sacramento, State of California, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the transaction documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under Section 12 hereof and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  The Company hereby
waives all rights to a trial by jury.
 


 
10

--------------------------------------------------------------------------------

 


(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS
 


 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 

  OPHTHALMIC IMAGING SYSTEMS          
 
By:
 /s/ Gil Allon         Name 
Gil Allon    
    Title
Chief Executive Officer
         

 
 
 

       
 
By:
 /s/ Ariel Shenhar
    Name 
Ariel Shenhar
    Title
Chief Financial Officer
         

 
 

 
 
12

--------------------------------------------------------------------------------

 


FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of
Common Stock under the foregoing Warrant)
 
 
 
To Ophthalmic Imaging Systems:
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Ophthalmic Imaging Systems, a California corporation (the “Company”).  As a
condition to this exercise, the undersigned Holder hereby represents and
warrants to the Company that the representations and warranties set forth in
Section 14 of the Warrant are true and correct as of the date hereof as if they
had been made on such date with respect to the Warrant Shares.  The undersigned
Holder further acknowledges that the sale, transfer, assignment or hypothecation
of the Warrant Shares to be issued upon exercise of this Warrant is subject to
the terms and conditions contained in Section 14 of this Warrant.  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
1.
The Warrant is currently exercisable to purchase a total of  ______________
Warrant Shares.

 
2.
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
3.
The Holder intends that payment of the Exercise Price shall be made as (check
one):

 

 
____
“Cash Exercise” under Section 10
 
 
____
“Cashless Exercise” under Section 10
 

4.
If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 
5.
Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
6.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 

           
Dated: __________, __________
 
Name of Holder:
          (Print)     
                                                          
         
By:
 
 
   
Name:
 
 
   
Title:
 
 

 

         
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
            Taxpayer Identification Number  

 

 
 
 

--------------------------------------------------------------------------------

 




ACKNOWLEDGED AND AGREED TO
this ___ day of ___________, 20__
 
OPHTHALMIC IMAGING SYSTEMS
 
 
    By:       Name:       Title:      







 
 

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT


[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by Warrant to purchase
____________ shares of Common Stock of Ophthalmic Imaging Systems to which the
Warrant relates and appoints ________________ attorney to transfer said right on
the books of Ophthalmic Imaging Systems with full power of substitution in the
premises.  As a condition to this assignment, the Holder acknowledges that its
assignee must deliver a written instrument to the Company that the
representations and warranties of Section 14 of the Warrant are true and correct
as of the date hereof as if they had been made by such assignee on such date
with respect to the Warrants.
 

       
Dated: _______________, _______
             
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
                     Address of Transferee                
 
 
   
 
 
             
Taxpayer Identification Number
   
 
 
In the presence of:
               



 
 

--------------------------------------------------------------------------------